Citation Nr: 0817433	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for lazy eye/double vision.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from March 1983 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied the benefit sought on 
appeal.   
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and determined that 
prior to adjudicating the veteran's claim, further 
development is necessary.  Specifically, the evidence on file 
does not give a clear medical picture as to whether or not 
the veteran has an eye disability due to or aggravated by his 
20 plus years of service.  

The veteran claims that he is entitled to service connection 
for lazy eye/double vision.  He claims that he had a 
preexisting eye condition since childhood, but that after a 
May 2004 surgery to treat strabismus, eye symptoms worsened.  
In his notice of disagreement he stated that after surgery, 
he had ongoing double vision that increased greatly in 
frequency and was much longer in duration of each episode.  
He also stated that since the surgery, his near vision had 
greatly degraded, and he could no longer wear contact lenses 
and function normally.  

In his substantive appeal, he stated that the frequency of 
double vision increased dramatically, from two or three times 
per month, to episodes daily.  Prior to the surgery, he was 
able to self correct by focussing, but he could not do that 
after the surgery.

The claims file contains service medical records and VA 
medical records, including associated with the May 2004 
surgery, and numerous records of eye treatment before and 
after the May 2004 surgery.  Service medical records show 
that in December 1994, the veteran reported a history of 
childhood lazy eye.  Treatment records prior to May 2004 
include impressions of strabismus, amblyopia, intermittent 
diplopia, lazy eye, congenital exotropia, and crossed eye.  
In April 2004 the veteran was noted to have congenital 
exotropia that had "broken down" over the last two years.  

In May 2004 the veteran underwent surgery in treatment of 
congenital exotropia of 40 prism diopters.  When seen about 
one week later that month, the examiner noted that the 
veteran had diplopia, which was getting better, with almost 
none at that time.  In July 2004, ophthalmic examination 
showed that diplopia was resolved; the veteran still had 
intermittent episodes.  

The report of a September 2004 VA examination shows that the 
veteran reported complaints of double vision and lazy eye, 
with a greater frequency of double vision since his 
strabismus surgery.  After examination, the assessment was 
(1) significant hyperphoria with intermittent strabismus 
status post eye surgery; and (2) glaucoma unspecified 
(increased cupping of both eyes).

Several VA treatment records between September 2004 and 
December 2005 show that the veteran still had episodes of 
diplopia.  

The report of a February 2006 VA examination indicates that 
the veteran reported complaints of diplopia.  After 
examination, the report contains assessments of:
(1) Complaints of intermittent diplopia.  As the diplopia is 
intermittent, no diplopia field could be performed.  No 
pathology to render a diagnosis.  (2) Strabismus (both eyes).  
(3) Glaucoma unspecified (increased cupping with no field 
loss) both eyes.

There are no opinions on the matter of the precise etiology 
of the veteran's reported eye disability, and on review of 
these medical records, dated before and after the surgery, 
including reports of VA examinations in September 2004 and 
February 2006, the Board does not find a clear answer as to 
the following material questions:  Whether any current eye 
disorder is the result of disease or injury in service to 
include an injury associated with the May 2004 surgery; or in 
the case of a congenital or developmental defect, whether 
such was permanently worsened during service beyond natural 
progression of the underlying disease.

The AMC should arrange for a contemporaneous and thorough VA 
examination and medical opinion to be conducted to assist in 
clarifying the nature and etiology of any claimed bilateral 
eye disability.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); see also, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Congenital or developmental defects of the eye are not 
usually diseases or injuries for the purposes of service 
connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  However, see VAOPGCPREC 
82-90 (July 18, 1990) (in which the VA Office of General 
Counsel held that service connection may be granted for a 
congenital disorder on the basis of in-service aggravation).  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request any 
relevant outstanding private treatment 
records; and obtain any relevant VA 
medical records dated since December 2005.

2.  Schedule the veteran for a VA 
examination by an appropriate specialist 
medical doctor to determine the nature and 
etiology of any bilateral eye visual 
impairment disorder.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with the examination.  This 
fact should be so indicated in the 
examination report.  The examiner should 
include in the examination report the 
rationale for any opinion expressed.  If 
the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, that examiner should 
explain why it is not feasible to respond.

The examiner should provide opinions as to 
both of the following:

(a) whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that any diagnosed current eye 
disability is the result of disease or 
injury in service to include an injury 
associated with surgery in May 2004; 

(b) if the veteran has any eye condition 
which constitutes a congenital or 
developmental defect, then, is it at least 
as likely as not (that is, a probability 
of 50 percent or better) that such 
defect(s) permanently worsened during 
service beyond natural progression of the 
underlying disease?

3.  Following any additional development 
deemed appropriate by the AMC/RO, 
readjudicate the claim on appeal, with 
consideration of the additional evidence 
received since the November 2007 
supplemental statement of the case.  If 
any benefit sought remains denied, furnish 
the veteran and his representative a 
supplemental statement of the case and 
afford the applicable time period during 
which the veteran can respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.  
	
The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

